EXAMINER'S AMENDMENT
This action is a response to the communication received on 1/28/2022. Examiner acknowledges the amendment made to claims 1 and 2 and the addition of claim 4.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with LEV IWASHKO on 4/2/2022.

The application has been amended as follows: 
1. (Currently Amended) A breast-comforting device, comprising:
a plurality of comforting members, comprising:
a left pad to receive at least a portion of a first breast of a user, the left pad comprising:
a heating unit disposed within at least a portion of the left pad to disperse heat on at least a portion of an inner surface of the left pad, and
a pressure dissemination unit disposed within at least a portion of the left pad to provide a first pressured sensation to at least a portion of the first breast, and
a right pad to receive at least a portion of a second breast of the user, the right pad comprising:
another heating unit disposed within at least a portion of the right pad to disperse heat on at least a portion of an inner surface of the right pad, and
another pressure dissemination unit disposed within at least a portion of the right pad to provide a second pressured sensation to at least a portion of the second breast, 

 an input unit connected to the plurality of comforting members to manipulate at least one of the plurality of comforting members, said input unit comprising a pressure dissemination selector configured to select a pre-programmed massage style for the first pressured sensation and the second pressured sensation from at least one of swedish, deep tissue, myofacial release, shiatsu, thai, reiki, and reflexology.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant disagrees with Examiner NOT interpreting the claims under 112(f). After further consideration, the claims 1, 3, and 4 will be interpreted as invoking 112(f) due to the usage of the nonce term “unit” without sufficient structure to perform the claimed function for the terms “heating unit”, “pressure dissemination unit” and “aromatic unit”. The term “input unit” recites sufficient structure and thus would not invoke 112(f) in claim 1 whereas “input unit” does not recite sufficient structure in claim 4 and would be interpreted under 112(f) .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
heating unit – electrical coil (elements 111e, 112e in figure 1; paragraph 56 of specification) and pressure dissemination unit – devices to simulate massage (elements 111f and 112f in figure 1; paragraph 58 of specification) in claims 1 and 4;
aromatic unit – fragrance or liquid dispenser (element 130 in figure 1; paragraphs 92-94) in claim 3, and 
input unit – (element 120 in figure 1; paragraphs 74 and 97) in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note that “input unit” in claim 1 recites sufficient structure as to not invoke 112 (f).

Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the prior art of record does not teach or suggest a device, as claimed by Applicant, that has left and right comforting members, where each comforting member has a pad, heating coil, and massage device, and an input unit connected to the plurality of comforting members to manipulate at least one of the plurality of comforting members, said input unit comprising a pressure dissemination selector configured to select massage styles for the pressured sensations for the left and right comforting members from at least one of swedish, deep tissue, myofacial release, shiatsu, thai, reiki, and reflexology.
Claims 2 and 3 are dependent in allowed matter from claim 1 and are allowed.

In regards to claim 4, the prior art of record does not teach or suggest a device, as claimed by Applicant, that includes the following components:
a plurality of comforting members where each comforting member comprises a pad that has fastener, heating unit, and pressure dissemination unit where the pad forms a pump receiving aperture at the center of the pad when the pad is wrapped around the breast and the fastener is disposed on a portion of a first end of the pad and connects the first end of the pad to a second end of the pad and
an input unit that is connected to the plurality of comforting members to manipulate at least one of the plurality of comforting members. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791    

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791